Van Dusen, J.,
This is a petition by the guardian of a minor, praying leave to pay the funeral expenses of the minor’s father. The minor’s estate consists of the proceeds of insurance upon the life of the father which was paid for by the father. The father left no estate, and the funeral bill is very reasonable in comparison to the amount of the insurance. We held in *650Hunter’s Estate, 8 D. & C. 533, and Pietrazko’s Estate, 11 D. & C. 521, following Sibilia’s Estate, 82 Pa. Superior Ct. 67, that the funeral of a parent was not a necessary with respect to a minor child, and that the estate of the minor child was not liable to pay for the same. In the Hunter case, the estate of the minor consisted of insurance upon the life of the father, and the cost of the funeral was disproportionate to the amount of the insurance. That is not at all the case here.
In Van Ness’ Estate, 66 Pitts. 814, it was held that a minor’s estate consisting of insurance on the life of a father was liable to pay for the funeral of the father; and in Shelley’s Estate, 21 D. & C. 168, the same was held with respect to the liability of a minor’s estate for burial of a sister with whom the minor lived, and the insurance on whose life constituted the minor’s estate. These conclusions were based upon “common decency” and on the case of Bair v. Robinson et ux., 108 Pa. 247. The latter case held that a married woman must pay for the funeral of her mother who was a member of her household, such an expense being a “necessary” to the married woman.
In view of the decision in Sibilia’s Estate, we must adhere to our former conclusion. If any change in the law is to be made, it must be sought from the legislature.
The petition is dismissed.